DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 10/22/2020. Claims 1 and 3-7 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this instance, the “pressure compensation means” of claims 5 and 6 are interpreted to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest (US Patent 4901806).

Regarding Claim 1, Forrest discloses an apparatus (10-Fig. 3) for amplifying the transmission of hydraulic fluid pressure into axial force (Column 2, lines 27-58, damping of axial vibrations with a fluid is considered a modification to the axial force by a hydraulic fluid within the apparatus), the apparatus being adapted to permit the passage of hydraulic fluid therethrough (Fig. 3, flow direction arrows), comprising: 
a tubular housing (16-Fig. 3) having a sidewall forming a central housing bore (24-Fig. 3) capable of receiving the hydraulic fluid (Fig. 3, P1-P3 show the fluid flow throughout apparatus 10), 
a tubular piston (18-Fig. 3), telescopically received within the housing bore (Fig. 3, mandrel assembly 18 is telescopically receive in inner surface 24 of casing 16), the piston having a sidewall forming a central piston bore (26-Fig. 3), the piston bore being fluidically connected to the housing bore (Fig. 3, fluid flow shown by the flow direction arrows through of the casing 16), 
at least two first hydraulic fluid chambers (Fig. 3, a chamber formed at the top of the figure where reference by P1 indicating, and a chamber formed at the bottom of the figure where reference P3 placed), each first hydraulic fluid chamber formed between the housing and piston sidewalls and fluidically connected to the piston bore (Fig. 3, passageway 26 fluidically connects the disclosed first fluid chambers) such that changes in hydraulic fluid pressures within the at least two first (Fig. 3, fluid flow as demonstrated is capable of generating a cumulative fluid pressure effect on mandrel assembly 18), and 
at least one second fluid chamber (56 and 58-Fig. 3) disposed in between the at least two first hydraulic fluid chambers (Fig. 3, chambers 56 and 58 are between the disclosed first fluid chambers), the at least one second fluid chamber being fluidly sealed from the at least two first hydraulic fluid chambers (Fig. 3, seal 40 on pistons 32 and 34 isolate chambers 56 and 58 from the rest of the apparatus 10).

Regarding Claim 3, Forrest further teaches, wherein the at least one second fluid chamber comprises a fixed volume of hydraulic fluid at a fixed pressure (Fig. 3, fluid contained in chambers 56 and 58 are isolated and would have a fixed volume and pressure).

Regarding Claim 4, Forrest further teaches, wherein the at least one second fluid chamber is formed between first tubular housing and second tubular piston (Fig. 3, chambers 56 and 58 are formed between mandrel assembly 18 and surface 24).

Regarding Claim 7, Forrest further teaches, wherein the at least one second fluid chamber is operative to resist opposed axial forces from the at least two first hydraulic fluid chambers (Fig. 3, chambers 56 and 58 are capable of resisting axial displacement of mandrel assembly 18).

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach all limitations of the following claim, particularly as follows:
Claim 5, Forrest fails to expressly disclose a pressure compensation means, wherein the pressure compensation means is an accumulator function of hydraulic fluid being vented into and out of the second fluid chamber 26 through ports 30 and into a space contained by diaphragm 32.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive for the following reasons:
Applicant’s argument (page 5, 2nd paragraph), “that at no point does the Forrest reference teach or suggest amplification of axial forces”, the examiner disagrees because the applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant’s argument (page 5, 5th paragraph), “Forrest does not teach or suggest the amplification of axial forces, but instead clearly teaches away from amplification of axial forces because of the damage and wear that such forces cause to the drill string”, the examiner disagrees because the applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “An apparatus for amplifying the transmission of hydraulic fluid pressure into axial force” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02; additionally, the Forest teaches dampening axial forces, wherein the apparatus is capable of amplifying an axial force be compression of the hydraulic fluid present in the apparatus.
Regarding applicant’s structural differences arguments, that:
st paragraph), and “at no time does the Forrest tool teach or suggest "at least two first hydraulic fluid chambers, each first hydraulic fluid chamber formed between the housing and piston sidewalls and fluidically connected to the piston bore such that changes in hydraulic fluid pressures within the at least two first fluid chambers are cumulative to induce amplified axial movement of the tubular piston relative to the tubular housing" (page 6, 6th paragraph) the examiner disagrees because Forest anticipates all the structural components of claim 1, refer 102 rejection above, and that the recited intended use of modifying an axial force is capable of being performed by the structure of the Forest reference as currently recited in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        02/12/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731